EXHIBIT 10.4
 
Exhibit A
 
PROMISSORY NOTE
 

Amount: $275,000.00 Effective Date: April 25, 2014

 
FOR VALUE RECEIVED, the undersigned INTELLIGENT LIVING INC., a Nevada
corporation (the “Maker”), promises to pay to the order of Perfect Solutions
Software Inc., a New Jersey corporation (the “Payee”) for the further benefit of
Paul Dawley, an Individual, the principal amount of Two Hundred and Seventy Five
Thousand (US$275,000.00) (the “Principal Amount”), together with interest
thereon, as set forth in this Promissory Note (the “Note”).


1.           Interest.  The outstanding principal amount of this Note shall
accrue interest at the rate of six percent (6%) per annum commencing on the date
hereof (the “Effective Date”).  Interest due and payable for any period less
than a year shall be computed on the prorated basis of a 365-day year and the
actual number of days elapsed.  Upon the occurrence of an Event of Default (as
defined in Section 8), interest shall accrue on the unpaid balance of this Note
at a rate of eighteen percent (18%) per annum until such Event of Default has
been cured.
 
2.           Payment Dates and Maturity Date.  Amounts of principal owed under
this Note and interest thereon shall be due and payable in such amounts and on
such dates as set forth on Schedule A attached hereto, with all such amounts
owed hereunder due and payable in full by the Maker to the Payee by January 1,
2015 (the “Maturity Date”). The Payee and the Maker acknowledge and agree that
this Note is being executed in accordance with the terms of that certain Asset
Purchase Agreement, dated April 25, 2014, by and among the Maker, Provectus LLC,
a Wyoming limited liability company, and the Payee (the “Agreement”), which is
incorporated by reference and attached hereto as Exhibit A.
 
3.           Waiver and Consent.  To the fullest extent permitted by law and
except as otherwise provided herein, the Maker waives demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold the Maker liable with respect
to this Note.
 
4.           Costs, Indemnities and Expenses.  The Maker agrees to pay all fees
and costs incurred by the Payee in collecting or securing or attempting to
collect or secure this Note, including attorney's fees, whether or not involving
litigation and/or appellate or bankruptcy proceedings.  The Maker agrees to pay
any documentary stamp taxes, intangible taxes or other taxes (except for federal
or state income or franchise taxes based on the Payee’s income, if applicable)
which may now or hereafter apply to this Note or any payment made in respect of
this Note, and the Maker agrees to indemnify and hold the Payee harmless from
and against any liability, costs, attorney's fees, penalties, interest or
expenses relating to any such taxes, as and when the same may be incurred.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Prepayment.  This Note may be prepaid in whole or in part at any
time without penalty.  Except as otherwise required by law or by the provisions
of this Note, payments received by the Payee hereunder shall be applied first
against expenses and indemnities, next against interest accrued on this Note,
and next in reduction of the outstanding principal balance of this Note.
 
6.           Satisfaction of Note.  Upon payment in full by the Maker or other
provision for the complete satisfaction of the principal amount of this Note and
interest thereon, this instrument shall be void and of no further effect.
 
7.           Maximum Interest Rate.  In no event shall any agreed to or actual
interest charged, reserved or taken by the Payee as consideration for this Note
exceed the limits imposed by Florida law.  In the event that the interest
provisions of this Note shall result at any time or for any reason in an
effective rate of interest that exceeds the maximum interest rate permitted by
applicable law, then without further agreement or notice the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
the Payee in excess of those lawfully collectible as interest shall be applied
against the principal of this Note immediately upon the Payee’s receipt thereof,
with the same force and effect as though the Maker had specifically designated
such extra sums to be so applied to principal and the Payee had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.
 
8.           Default.  In the event of a default (an “Event of Default”), the
Payee shall have the right to accelerate the maturity of this Note and the
entire amount of principal and interest under this Note shall be immediately due
and payable and, while in default, bear interest at the rate of eighteen percent
(18%) per annum.  An “Event of Default” shall mean that: (a) any payment
required hereunder is not paid by Maker when due (“Monetary Default”) and Maker
fails to cure the such Monetary or Non-Monetary Default within five (5) calendar
days after notice by Payee to Maker of such Monetary Default; or (b) the
commencement of any proceedings under any bankruptcy laws of the United States
of America, or under any insolvency, reorganization, receivership, readjustement
of debt, dissolution, liquidation or any similar law or statute of any
jurisdiction now or hereinafter in effect (whether in law or at equity) is filed
by or against Maker or for all or any part of his property.  No remedy conferred
under this Note upon Payee is intended to be exclusive of any other remedy
available to the Payee, pursuant to the terms of this Note or otherwise.  No
single or partial exercise by Payee of any right, power or remedy hereunder
shall preclude any other or further exercise thereof.
 
9.           Miscellaneous.
 
(a)           Entire Agreement.  This Note constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes any prior
agreement or understanding, and neither this Note nor any provision hereof may
be waived, modified, amended or, except to the extent, if any, otherwise
provided in this Note, terminated, except by a written agreement signed by the
parties hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Negotiated Agreement.  The parties to this Note have fully
participated in its negotiation and preparation. Accordingly, this Note shall
not be more strictly construed against either of the parties.
 
(c)           Waivers.  No waiver of any breach, default or provision hereunder
shall be considered valid unless in writing and signed by the party to be
charged therewith, and no such waiver shall be deemed a waiver of any subsequent
breach or default hereunder.
 
(d)           Governing Law; Forum.  This Note and all transactions contemplated
by this Note shall be governed by and construed and enforced in accordance with
the laws of the state of Florida, without regard to principles of conflicts of
law.  The parties hereto hereby agree to the exclusive jurisdiction of the state
courts situated in Miami-Dade County, Florida and the parties hereby waive any
objection which they may have to the laying of venue of any such proceeding in
such court and waive any claim of inconvenient forum with respect to such venue.
 
(e)           Enforcement.  If any legal action or other proceeding is brought
for the enforcement of this Note or for the collection upon any judgment, the
Payee shall be entitled to recover reasonable attorneys' fees, court costs and
all expenses, in addition to any other relief to which such party may be
entitled.
 
(f)           Waiver of Jury Trial.  THE PARTIES TO THIS NOTE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS PROVISION
IS A MATERIAL INDUCEMENT TO THE PARTIES ENTERING INTO THIS NOTE.
 
(g)           Third-Parties.  Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the Parties to this Note and their respective permitted successor and assigns,
any rights or remedies under or by reason of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
(h)           Notices.  All notices, requests, demands, instructions, consents
or other communications required or permitted to be given under this Note shall
be in writing and shall be deemed to have been duly given if and when (a)
delivered personally, (b) mailed by first class certified mail, return receipt
requested, postage prepaid, or (c) sent by a nationally recognized express
courier service, postage or delivery charges prepaid, to the parties at the
following addresses or to such other addresses as the parties may give notice in
accordance herewith:
 
If to Payee:
Perfect Solutions, Inc.



Attention: Stephen Vogt
Email:


With a copy(s) to (that shall not constitute notice):
Robert P. Lang
Rothenberg, Hyett, Eisen and Lang, PA
3430 Atlantic Avenue
Atlantic City, NJ 08401
609 348 0157
609 214 5482 (Cell)
609 348 3902 (FAX)
Email:


Alexander J. Barrera, Esquire
Perskie Mairone Brog & Baylinson
Cornerstone Commerce Center
1201 New Road, Suite 204
Linwood, New Jersey 08221
Area Code: (609)
Phone: 601-1775
Fax: 601-8440
Email:
 
If to Maker:
Intelligent Living Inc.

20801 Biscayne Blvd., Suite 403
Miami, FL 33180
Attention: Josh Eikov, Chief Strategy Officer
Email:

 
With a copy to (that shall not constitute notice):
 
Jeffrey G. Klein
301 Yamato Road
Suite 1240
Boca Raton, FL 33431
 
Office: (561)953-1126
Fax: (561)994-6693
Cell: (561)414-1640
Email:
 
** Signature Page Follows **
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has executed and delivered this Note to the Payee
as of the effective date first above written.
 

  MAKER:            
Intelligent Living Inc.
a Nevada corporation
       
 
By: /s/ L. Joshua Eikov     Name:  
L. Joshua Eikov
    Title:
Chief Strategy Officer
 

 
Acknowledged and Accepted By:


PAYEE:


Perfect Solutions , Inc.



By:   
/s/ Stephen Vogt
  Name:  
Stephen Vogt, CEO
 

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A


ASSET PURCHASE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------